DETAILED ACTION
	This Office Action is in response to an RCE, filed 04 March 2021, wherein Claims 1-19 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 March 2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 04 March 2021 and 14 April 2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

“A computer-implemented method, comprising: receiving, from a first hybridity manager in a first on-premise or cloud computing system of a hybrid cloud computing system, a first report of an incident; submitting, to a support system: information on the incident from the first report, and troubleshooting logs received from the first on-premise or cloud computing system and one or more paired cloud or on-premise computing systems after the submitting of the information; storing a mapping between an identifier (ID) of an issue associated with the incident and an ID of the first hybridity manager, wherein the association between the issue and the incident is determined by monitoring the support system after the submitting of the information and the troubleshooting logs; and responsive to a hybridity manager build being registered that is specified as fixing the issue, pushing a first upgrade notification to the first hybridity manager based, at least in part, on the stored mapping between the ID of the issue and the ID of the first hybridity manager.”

Claim 10 recites the following:
“A non-transitory computer-readable storage medium storing instructions, which when executed by a computer system, perform operations comprising: receiving, from a first hybridity manager in a first on-premise or cloud computing system of a hybrid cloud computing system, a first report of an incident; submitting, to a support system: information on the incident from the first report, and troubleshooting logs received from the first on-premise or cloud computing system and one or more paired cloud or on-premise computing systems after the submitting of the information; storing a mapping between an identifier (ID) of an issue associated with the incident and an ID of the first hybridity manager, wherein the association between the issue and the incident is determined by monitoring the support system after the submitting of the information and the troubleshooting logs; and responsive to a hybridity manager build being registered that is specified as fixing the issue, pushing a first upgrade notification to the first hybridity manager based, at least in part, on the stored mapping between the ID of the issue and the ID of the first hybridity manager.”

Pignataro et al. (US 20180307714) discloses a centralized issue management repository that maintains issue information and provisions code patches for devices to fix the issue.

Abbott (US 20160173486) discloses a system for automating the submission of issue reports that includes the client device automatically collecting relevant issue information and submitting the information to a back end server to resolve the issue.

NPL – “Fault Resolution System for Inter-Cloud Environment” discloses an inter-cloud fault resolution system wherein each cloud system has fault managers with peer cloud fault handlers in other cloud systems that query and share bug/fault information.

Mah et al. (US 20170279702) discloses a monitoring system that receives issue information and automatically determines the appropriate solution and invoking the remedy for the issue.



The closest prior art disclose various aspects of the claim limitations above, but none of the prior art disclose the above-recited claims. One of ordinary skill in the art would not find it obvious to bridge any potential combination with the closest prior arts, with any reasonable motivation(s), to arrive at the claimed invention without using hindsight reasoning to produce the motivation(s) to combine the prior arts. Accordingly, Claims 1-19 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735.  The examiner can normally be reached on IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN A. SPARKS/
Examiner
Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459